MEMORANDUM OPINION
 
No. 04-11-00066-CV
 
IN THE ESTATE OF
Romen ARIZOLA, Deceased
 
From the County Court
at Law No 2, Webb County, Texas
Trial Court No. 2010-PB4-000096-L2
Honorable Jesus Garza,
Judge Presiding
 
PER CURIAM
 
Sitting:          Karen Angelini,
Justice
                     Sandee
Bryan Marion, Justice
                     Phylis
J. Speedlin, Justice
 
Delivered and
Filed:  June 1, 2011
 
DISMISSED
 
           Appellant Pedro Arizola,
Sr., has filed an unopposed motion to dismiss this appeal. We grant the motion
and dismiss the appeal. See Tex.
R. App. P. 42.1(a). Costs of appeal are taxed against appellant. See
id. 42.1(d).
 
PER
CURIAM